Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-20 are pending. Claims 1-20 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 07/28/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 1-20, in the non-final mailed 12/23/2021, concerning the broad and narrow limitations of “reacting” and “carbonylating” is withdrawn. The word “reacting” was replaced with the word “carbonylating”.
The 112(b) rejection of claims 1-20, in the non-final mailed 12/23/2021, concerning the word “preferably” is withdrawn. The word “preferably” was deleted.
The 112(b) rejection of claims 1-20, in the non-final mailed 12/23/2021, concerning the phrase “i.e. stable in the presence of…” is withdrawn. The phrase “i.e. stable in the presence of…” was deleted.
The 112(b) rejection of claim 13, in the non-final mailed 12/23/2021, concerning the phrase “the first reaction zone” is withdrawn. The word “first” was deleted.

The 112(b) rejection of claim 15, in the non-final mailed 12/23/2021, concerning the phrase “of the eliminated” is withdrawn. The phrase “eliminated first” was deleted.

The following newly applied 112(b) rejection and the modified 112(b) and 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.

Newly Applied Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Therefore, it is not understood if the applicant wishes to keep the omitted phrase.
With compact prosecution in mind, the claims are being examined wherein the omitted phrase is in the instant claim set. 
Claim 1 is directed to “the membrane material is an OSN (organic solvent nanofiltration) membrane material comprising a separation-active layer comprising a PEEK (polyether ether ketone) polymer, and a porous backing and the membrane material”. It is not understood if the second recitation of the membrane material is a part of or different from the first membrane material recited in the phrase. With compact prosecution in mind the instant claims are being examined wherein “the membrane material is an OSN (organic solvent nanofiltration) membrane material comprising a separation-active layer comprising a PEEK (polyether ether ketone) polymer, and a porous backing.”
Claim 13 and 15 are direct to the unreacted alcohol. The limitation of the unreacted alcohol in claims 13 and 15 is indefinite.
The reason being, the “unreacted alcohol” is previously separated from the ester in claim 1 and can therefore, not show up in claim 13. It is not understood how the unreacted alcohol which is in the permeate or removed from the permeate, carries over with the ester which is removed from the permeate in step c) of claim 1.

Claim 1 does not allow for the unreacted alcohol to remain with the ester. Therefore, it is unclear how the removed ester from the permeate retains the unreacted alcohol of claim 1, step c) and releases that identical unreacted alcohol into the transesterification reaction of step d) in claim 13.
The examiner assumes the unreacted alcohol in claim 13 and 15 is referring to an alcohol that contains the O-alkyl portion of the alcohol from claim 1. This is because the ester of claim 1 contains the O-alkyl portion of the alcohol from claim 1. Upon transesterification, the O-alkyl portion of the alcohol from claim 1 is released, and covalently bonded to a newly added hydrogen. The covalently bonded hydrogen to the O-alkyl portion of the original alcohol is a newly formed alcohol that has the same number of elements as the alcohol from claim 1.
Additionally, it is not understood if the “unreacted alcohol” of claims 13 and 15 is referring to the newly formed alcohol made/released from the transesterification reaction or the unreacted alcohol from claim 1, which would have to be added to step d) by an unknown means. It is not understood how the newly formed alcohol in claim 13 is the unreacted alcohol of claim 1 for the reasons set forth above. Therefore claims 13-15 are indefinite.
With compact prosecution in mind, the “unreacted alcohol” in claims 13-15 is being examined as the newly formed alcohol from the transesterification reaction, which 

Modified Rejections

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is still unclear when and/or from what step the newly added unreacted alcohol is already being removed at. It could have happened in step d) or step e) or some unknown point in the past. Claim 15 is interpreted as the unreacted alcohol is withdrawn from the second reactor.
To elaborate more, the word “already” implies the unreacted alcohol could have been removed previously from the second reactor in a previous step prior to instant steps d) and/or e), which are the only steps that contain the second reaction zone. Additionally, it is not understood if the word “already” is imparting unknown steps into the claim or not. 
Claim 15 does allow for recycling of unreacted alcohol, therefore it is not understood why the word “already” is being utilized. The reason being, after two rounds of the instant procedures being conducted the unreacted alcohol would have naturally “already” been withdrawn from the second reaction zone, albeit not the original alcohol as for reasons argued in the above newly added 112(b) rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 (WO2013/107902, Published 07-2013, as cited in the IDS filed 06/05/2020, however not supplied by applicant), ‘843 (WO2015110843, Published 07-2015, as cited in the IDS filed 06/05/2020), ‘150 (USPGPub 2016/0236150, Published 08-2016), and ‘089 (US Patent 3,987,089, Patent date 10-1976). The modifications to this rejection were necessitated by amendment.
Claims 1-11 were inadvertently omitted from the original rejection in the non-final mailed 12/23/2020, on page 5. However, the claims limitations were addressed in the original rejection. Therefore, to correct the inadvertent omission, the claims are added herein. 

Interpretation of Claims

    PNG
    media_image1.png
    437
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    147
    634
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    107
    644
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    641
    media_image5.png
    Greyscale

	The membrane material is the PEEK polymer with the porous backing per the above 112(b) rejection. The porous backing can be the same material as the separation-active layer (See the specification page 8 of 32). 
Scope of the Prior Art
	902 teaches (example 1).

    PNG
    media_image6.png
    567
    935
    media_image6.png
    Greyscale

The above reaction contains the instant catalyst system, low boilers, high boilers and unreacted alcohols.
The above catalyst has a bidentate structure (instant claims 8-9).
	The above methane sulfonic acid reads on claims 10-11.
	The above reaction can be performed in a reactor because 902 teaches (Figure 1) a reactor (instant claim 12).
Concerning instant step c), and thermal separation (distillation, Spec. p. 12/32) 902 teaches (p. 4)

    PNG
    media_image7.png
    337
    956
    media_image7.png
    Greyscale

and teaches (p. 5) the concept of recycling, recycling the retentate. 
902 teaches (p. 4) alkanols. This reads on the alcohols in the newly amended claim 5.


Ascertaining the Difference
	902 does not teach the use of the acid stable membrane material made of PEEK, nor the porous backing nor the properties of the PEEK membrane material wherein it is not destroyed when subjected to the acid catalyst system containing a Bronstead acid having a pKa<5,3, the membrane retention R, and the, does not worsen by not more than 30 percentage points, or a relative permeability. 902 does not teach the enrichment of the unreacted alcohol/ester product in the retentate/permeate respectively. 902 does not teach the sulfonation of the PEEK nor the acid LAU values.

Secondary Reference


    PNG
    media_image8.png
    448
    887
    media_image8.png
    Greyscale

	The PEEK membrane materials taught by 843 (entire document and the figures, and Table 1) are the instant membrane materials (having the instant PEEK separation active layer and the porous backing) and would therefore have all the instant properties as claimed (instant claims 1-4, 16-17, and 19-20).
	843 teaches (Figure 10) the degree of sulfonation of the PEEK membranes being less than 10%.

	NOTE: 902 teaches (Example 1) the use of methanesulfonic acid. This acid is understood to be a strong acid having the instant pKa values and LAU values.
	

	089 teaches (p. 2, the figure) an alkoxycarbonylation of CO, EtOH and ethylene (instant claim 7), wherein the alcohol and olefin are recovered and reintroduced into the reaction. This is motivation to recycle unreacted reactants as instantly claimed. Moreover, 089 teaches (column 8, approx. lines 55-60) motivation to reuse unreacted reactants (alcohols) in alkoxycarbonylation reactions to achieve a continuous process.
The above teachings render the prior art analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined 843, 150, 902 and 089 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the polyimides taught by 902 (p. 8, top) for the PEEK polymers taught by 843 (par. 24). The ordinary artisan would have done so because 843 teaches (par. 04) polyimide membranes are unsuitable in strong acid environments. The ordinary artisan would have had a reasonable expectation of success in utilizing PEEK membranes because 150 teaches (p. 9, right column) PEEK membranes and teaches (claims 5 and 11) the reaction mixtures sent through nanofiltration originate from alkoxycarbonylation.

A comparison of the instant methods to the above argued combinational prior art method steps are as follows. The instant spec. recites upon performing a filtration using an acid stable OSN membrane, e.g. PEEK, a retentate/permeate enriched with the unreacted alcohol/ester product respectively occurs. 
The above argued combinational teachings allow for performing a filtration using an acid stable OSN membrane on an alkoxycarbonylation reaction mixture.
Due to the prior art and instant invention having substantially identical method steps, the retentate/permeate enriched with the unreacted alcohol/ester product respectively would have been achieved by the above argued combinational teachings. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
The above reaction taught by 902 (Example 1) contains the instant catalyst system, low boilers, high boilers and unreacted alcohols. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

The ordinary artisan would have next worked up the permeate via distillation with a reasonable expectation of success because 902 teaches (p. 4) (p. 5) the concept of recycling, e.g. recycling the retentate and 089 teaches (p. 2, the figure and column 8, approx. lines 55-60) motivation to reuse unreacted reactants e.g. alcohols/olefins in alkoxycarbonylation reactions to achieve a continuous process.

The ordinary artisan would have the recycled any and all unreacted materials with a reasonable expectation of success because 902 teaches (p. 5) the concept of recycling, recycling the retentate and 089 teaches (p. 2, the figure, column 8, approx. lines 55-60) motivation to recycle unreacted reactants to achieve a continuous process. 
Concerning the 300 hours of usage (instant claim 2), it was previously argued to achieve a continuous process and therefore, would have been obvious to run the process continuously for up to and past the instant 300 hours. Upon doing so, the ordinary artisan would have achieved the instant two characteristics of claim 2. The reason being substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).
Concerning the molar ratios in instant claim 1, the prior art teaches very broadly the instant reaction involving the instant alcohols and hydrocarbons. The ordinary artisan would have tailored the molar ratios of the reactants as instantly claimed via routine experimentation. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant argues the primary reference 834 teaches away from using PEEK polymer in the present invention and cites paragraphs 6-11.

Examiner’s response:
The examiner disagrees. 834 teaches (par. 6) PEEK possesses good mechanical and thermal properties, broad chemical resistance, oxidation stability and 
834 goes on to teach (par. 7) PEEK polymers have poor solubility in organic solvents, which translates to negative effects on OSN manufacturing of PEEK. 834 teaches (par. 7) attempts have been made to improve the solubility of PEEK via the sulfonation of the PEEK backbone. However, over sulfonation of PEEK has negative effects on PEEK (834 par. 8). In paragraphs 9-11, 834 teaches the background of the art on the attempts to improve the solubility of PEEK.
Contrary to applicants assertion that 834 teaches away from the use of PEEK in the instant invention, 834 teaches (par. 14) under the section titled “Summary of the Invention” a PAEK polymer, wherein the membrane has a degree of sulfonation of less than 40% and is suitable for performing nanofiltration in organic polar aprotic solvents.
One can argue that 834 is discussing PAEK polymers and not the instant PEEK polymers.
However, 834 teaches (par. 24), originally cited in the non-final mailed 12/23/2020, on page 8, that examples of PAEK polymers include PEEK.
Additionally, 834 discloses (Table 1, Figure 10) the sulfonated PEEK polymers used in the invention of 843.
Clearly, 843 teaches PEEK polymers are capable for use in nanofiltration, which the instant invention utilizes. Thus 843 does not teach away from the invention.   


	
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 (WO2013/107902, Published 07-2013, as cited in the IDS filed 06/05/2020, however not supplied by applicant), ‘843 (WO2015110843, Published 07-2015, as cited in the IDS filed 06/05/2020), ‘150 (USPGPub 2016/0236150, Published 08-2016), and ‘089 (US Patent 3,987,089, Patent date 10-1976) as applied to claims 1-12 and 16-20 and in further view of ‘054 (EP0321054, Published 06-1989).The modifications to this rejection were necessitated by amendment.
Claims 15 was inadvertently omitted from the original rejection in the non-final mailed 12/23/2020, on page 13. However, the claim limitations were addressed in the original rejection. Therefore, to correct the inadvertent omission, claim 15 is added herein.  

Interpretation of Claims

    PNG
    media_image9.png
    414
    630
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    73
    639
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    82
    619
    media_image11.png
    Greyscale

Per the non-final (page 14) mailed 12/23/2020, claim 15 was examined as being dependent on claim 13. In the below modified rejection, claim 15 is examined as being dependent on claim 13 and alternatively claim 10. 
The reason being, the only step wherein the already withdrawn or withdrawing of the newly added “unreacted alcohol” from the “second reaction zone” could have 
However, because claim 15 depends from claim 10, claim 15 will alternatively be examined to depend from claim 10 and/or 13.
The dependency of claim 15 is requested to be addressed as this issue of the dependency of claim 15 was questioned in the original rejection.	


Scope of the Prior Art
The combinational teachings of 902, 843, 150, and 089 are written in the above 103 rejection and incorporated herein by reference.

Ascertaining the Difference
	902, 843, 150, and 089 do not teach the transesterification reaction, the separation of the ester, separating the unreacted alcohol via thermal separation (distillation) and recirculation of the unreacted alcohol and second alcohols.
Additional teachings of 902 are as follows. 902 teaches (p. 2) the use of the nanofiltration allows for the homogeneous catalyst to be separated without deactivation from distillation and/or providing the separated catalyst back to the alkoxycarbonylation reaction.
Secondary Reference
	054 teaches (p. 2) 

    PNG
    media_image12.png
    247
    1047
    media_image12.png
    Greyscale

	054 teaches (p. 3)

    PNG
    media_image13.png
    195
    1024
    media_image13.png
    Greyscale

	These above teachings of 054 are the instant steps d) and e).
	054 teaches (p. 4) homogeneous catalysts can be used and teaches Pd catalysts (p. 3).
054 teaches (p. 2) broadly, the use of alcohols as ROH. Wherein R is an organic group. This teaching coupled with the teaching that alcohols other than methanol (p. 2) may be used, allows for carbonylation reactions that produce esters of higher alcohols than methanol and transesterification reactions that produce esters with even higher alcohols than the original esters from the carbonylation reaction
The above teachings render 054 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined 843, 150, 902, 089 and 054 to arrive at the instant invention with a reasonable expectation of success.

	The ordinary artisan would have then conducted the transesterification reaction with ethanol as taught by 054 (p. 2-3) and the subsequent separations of the unreacted and second alcohols via distillation as taught by 054 (p. 2-3) and finally the recirculation of the unreacted and second alcohols to the alkoxycarbonylation (instant first reaction zone) and transesterification reactions respectively. The ordinary artisan would have done so with a reasonable expectation of success because 054 (p. 2-3) teaches to do so. 
Concerning the molar amount of the second alcohol being utilized, a one to one ratio of the second alcohol must be used to make the ester of the second alcohol.
The boiling points of methanol and ethanol and higher alcohols read on instant claim 14.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant argues claims 13 and 14 are directly or indirectly dependent on claim 1, which has been amended to include limitations to overcome the 103 rejection.
Applicant argues, specifically that the primary reference 834 teaches away from using PEEK polymer in the present invention and cites paragraphs 6-11

Examiner’s response:
The examiner disagrees. The newly added limitations of claim 1, from where claims 13-15 depend have been addressed in the above modified rejections. Additionally, the examiner successfully argued that reference 834 does not teach away from the invention. See above Response to Arguments. 
The rejections are therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628